By JUDGE SAFFOLD.
In this case a motion was made by the appellant’s counsel to have a bill of excep tions presented by him, containing the signature of the Honorable A. Crenshaw, received as a part of the record.
On an inspection of the transcript of the record as certified by the clerk, another and different bill of exceptions appears to have been allowed on the trial by the same judge; and who now informs this Court that the bill of exceptions included in the transcript, is the only one allowed by him; and that the one now offered to the Court, was unadvisedly signed without having been read, and was never delivered, but was surreptitiously obtained from him.
It is therefore the unanimous opinion of the Court that the motion be disallowed, and that the plaintiffs attorney can either assign errors on the exceptions as presented by the transcript, or disregard them.